Citation Nr: 1759393	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-21 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.  


REPRESENTATION

Veteran represented by:	Robert P. Worrill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2012, the Veteran testified at hearing before a Decision Review Officer (DRO).  In April 2016, the Veteran testified at another hearing before the undersigned Veterans Law Judge.  A transcript of both of those hearings has been associated with the Veteran's electronic claims file.  

The Board notes that prior to his current representation, the Veteran was represented by the Veterans of Foreign Wars of the United States (VFW).  VA received a signed VA Form 21-22 in June 2017, changing representation from the VFW to Attorney Robert P. Worrill.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay, a remand is necessary in order for the RO to attempt to verify the Veteran's claimed stressors, and for the Veteran to be afforded a VA examination related to his claim for service connection for an acquired psychiatric disorder, to include PTSD, as well as major depressive disorder and generalized anxiety disorder.  

Initially, the Board notes that the RO's prior denials of service connection for PTSD were based upon a lack of sufficient information to verify the Veteran's reported in-service stressors.  

During his April 2016 hearing, the Veteran reported several incidents that occurred in active service.  Specifically, he testified that these incidents occurred while he was squad leader and "gun section chief."  Consistent with the Veteran's assertion that he was squad leader, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that his military occupation specialty (MOS) was Direct Fire Infantryman.  

Further, at the time of the hearing, the Veteran reported an incident where a fellow serviceman attacked him with a bayonet, and while acting in self-defense, the Veteran injured the fellow serviceman.  See Hearing Transcript at page 4.  Based on the Veteran's testimony, the Board requests that the RO take additional steps in an effort to verify the Veteran's reported stressors.  

Furthermore, the Veteran has not been provided a VA examination for his psychiatric claim.  The psychiatric reports in the Veteran's claims file pertain to his PTSD, as well as ongoing diagnoses of anxiety and depression.  The Veteran maintains that these disabilities are causally connected to his active service.  The November 1965 separation examination shows normal psychiatric evaluation, and the Veteran reported no history of nervous trouble of any sort, depression or excessive worry.  

In a May 2009 post-service private psychiatric record, a private physician with the initials of C.H. noted that the Veteran reported that he was seeking help for things that occurred during his military service.  The Veteran further reported that he suffered a great deal of distress and trauma related to incidents that occurred during his active service.  Dr. C.H. provided diagnoses of PTSD and major depressive disorder.  

An August 2010 VA mental health evaluation note indicates that the examiner diagnosed the Veteran with PTSD and depression.  In a September 2010 VA mental health evaluation note, the examiner continued the diagnosis of PTSD and also noted severe major depressive disorder with psychotic features.  The examiner noted that these diagnoses were service related, but did not provide further explanation for the opinion that the Veteran's psychiatric disorders were related to his active service.  Thus, the Board finds that the September 2010 VA examiner's opinion is inadequate, as a complete rationale for the opinion was not provided.  
In another private medical record dated May 2012, a private physician with the initials of S.G. also stated that the Veteran had diagnoses of PTSD and major depressive disorder.  Dr. S.G. further stated that she had been providing the Veteran with psychiatric treatment since June 2011.  The record does not reflect that Dr. S.G. provided an opinion as to whether the Veteran's psychiatric disorders were related to his active service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  While the medical evidence of record is inadequate for a final determination, it certainly suggests that there "may" be a nexus, entitling the Veteran to a VA examination.  

In this case, based upon the evidence noted above, the Board finds that at present, the evidence exists to warrant a VA examination.  The Board, therefore, finds that a remand is necessary in order to afford the Veteran a VA examination to assess the nature and etiology of any current psychiatric disorder, to include PTSD, anxiety, and depression.  

On remand, prior to any examination, the AOJ should make appropriate efforts to ensure that all relevant outstanding private and VA treatment records are associated with the claims folder.  

If possible, the Veteran should get these records himself to expedite the case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant prior and ongoing private and/or VA treatment records related to the Veteran's treatment of his claimed psychiatric disorder(s), to include PTSD, anxiety and depression.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

Again, if possible, the Veteran should submit these records himself, and any new records regarding treatment of this disability that VA does not have.  

2.  Undertake any necessary development to independently verify the alleged stressful experience(s), including the bayonet incident with a fellow serviceman, as described in the Veteran's April 2016 hearing testimony.  This development is to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating information leads to negative results, the Veteran and his representative should be notified of this fact.  The efforts taken to obtain them should be explained, and any further action to be taken should be described.  

3.  Once the record is developed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD, anxiety and depression.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  

The examiner should provide diagnoses of any and all current psychiatric disabilities, to include PTSD, anxiety, and depression.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed disorder, is caused by or the result of any aspect of the Veteran's active service, to include due to any verified stressor reported by the Veteran.  

The examiner should take note that the Veteran served during the Vietnam War, but not within the Republic of Vietnam.  The examiner must also determine whether, with any medical certainty, he or she is able to delineate between the Veteran's PTSD and any other psychiatric diagnosis present.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

